Citation Nr: 0624291	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2006, the veteran and his spouse 
appeared and testified at a Travel Board hearing, held at the 
RO, before the undersigned who was designated by the Chairman 
of the Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102 (West 2002).


FINDING OF FACT


The veteran's COPD results from in-service inhalation of 
smoke and chemical fumes.


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
COPD.  Historically, an RO rating decision dated May 1994 
denied a claim of entitlement to COPD on the basis such 
disease was not incurred in or aggravated by active service.  
A statement of the case (SOC) was issued following the 
veteran's submission of a timely notice of disagreement 
(NOD), but the veteran did not file a timely substantive 
appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 
1991) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  In 
connection with his claim to reopen filed in August 2003, the 
veteran has presented previously unconsidered testimony 
concerning his inhalation of smoke and chemical fumes while 
performing duties as a fireman during service, and previously 
unconsidered medical opinions relating his COPD to his in-
service inhalation of smoke and chemical fumes.  In the March 
2006 supplemental statement of the case (SSOC), the RO denied 
the claim on the merits.  The Board, assessing its own 
jurisdiction, finds that new and material evidence has been 
presented to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. 45620 
(August 29, 2001).  The Board also finds that an award of 
service connection for COPD is warranted in this case.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002). 

The veteran served on active duty from January 1951 to 
January 1954 with his military occupational specialty the 
civilian equivalent of a fireman.  See Veteran's Department 
of Defense Form 214.  There is no in-service documentation of 
an inhalation injury or pulmonary disorder.  Available 
medical records document the onset of his pulmonary 
condition, variously diagnosed as COPD, allergic asthma, 
allergic bronchitis and emphysema, in approximately 1989. 

The veteran has reported a one-year period of smoking 
cigarettes in high school, see VA discharge summary dated May 
26, 1993, but his lack of tobacco exposure has placed into 
question whether a diagnosis of COPD is even appropriate.  
See VA clinic record dated October 8, 2003.  It is well 
documented in the record that the veteran does not have a 
significant history of cigarette smoking and there is a 
questionable allergic component to his condition.  See, e.g., 
VA discharge summaries dated May 26, 1993 and July 20, 1994; 
and VA clinic records dated March 14, 2000 and June 11, 2002.  
It appears an Alpha-1 antitrypsin deficiency has been ruled 
out.  See VA clinic record dated November 18, 2003.

The veteran has testified to inhalation of smoke and chemical 
fumes while performing his duties as a fireman in service.  
His testimony is not contradicted by any evidence to the 
contrary, and is consistent with the circumstances of his 
firefighting duties.  Opinions from his treating physicians, 
Drs. Howard Bass and Imran Siddiqi, have related the 
veteran's COPD to his inhalation of smoke and chemical fumes 
while in service.  There is no question these physicians are 
competent to render medical opinions and, in fact, Dr. 
Siddiqi is a pulmonary specialist.  These opinions, even if 
in part relying upon lay history, constitute competent 
medical evidence supportive of the veteran's claim as the 
history relied upon is accepted as accurate.  Harris v. West, 
203 F.3d 1347, 1350-51 (Fed. Cir. 2000).  These opinions 
place the record in at least equipoise as to whether the 
veteran's COPD is causally related to his inhalation of smoke 
and chemical fumes in service, and there is no competent 
medical opinion to the contrary.  See Hanson v. Derwinski, 1 
Vet. App. 512 (1991) (an appellant is entitled to service 
connection where he/she submits supportable medical opinion 
of an etiological relationship that is unrebutted by other 
medical opinion of record).  The claim of entitlement to 
service connection for COPD, therefore, is granted.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for COPD is granted.  (Prior to assigning 
a disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the 
United States Court of Appeals for Veterans Claims in the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).



____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans´ Appeals




 Department of Veterans Affairs


